Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, with respect to the rejection(s) of claim1 and claims dependent therefrom under 35 U.S.C. 102 as anticipated by Lead PGPUBS Document US 2015/0298993, with some dependent claims rejected under 35 U.S.C. 103, as obvious over Lead in view of various prior art references have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
However, upon further consideration, new grounds of rejection are made over the outstanding claims as obvious over Lead US PGPUBS Document 2015/0298993 in view of evidentiary reference Hara et al. or ‘Hara (Abstract of "Alcanivorax which prevails in oil-contaminated seawater exhibits broad substrate specificity for alkane degradation", Environmental Microbiology, July 2003), and in view of Bose et al patent publication WO 2013/009744 A1 (Bose) and Bennetzen et al PGPUBS Document US 2016/0289101 (Bennetzen).
It is argued that Lead does not teach or suggest exposing a multi-phasic liquid to nanomaterials at a low concentration of from 2.5 ppm to 40 ppm, instead teaching utilizing nanomaterials at relatively high concentrations of 20,000 ppm (Lead at [0078]). Bose and Bennetzen together teach modification of the Lead method by treating the nanoparticles such that such much lower concentrations of nanoparticles are effective for treating the multi-phasic liquid by attaching oil-degrading bacteria to them. 
Bennetzen teaches to separate oil and water in multi-phasic liquids [0011-0016], optionally seawater [0028, 0104, 0105], 
by exposing the mixtures to magnetic nanoparticles, coated and functionalized with bacteria [0020-0022, 0031, 0034 , 0100, 0104, 0105]
and at much lower concentrations than in Lead, such as at concentrations as low as 15,000 kg water/cm2 particles [0107], which equates to about 66 ppm of nanomaterials relative to volume of liquid. 
Also, Bose teaches in a similar environment to that of Lead (purification of oil spill oil-water multiphasic liquid mixtures [0002-0009]) to attach microorganisms, such as oil-eating bacteria to inorganic carbon black nanoparticles and/or by separate addition of such bacteria and nanoparticles to oil spill environments [0009, 0083].
The 66 ppm concentration of nanomaterials for introduction and exposure taught by Bennetzen is deemed to suggest a concentration of about 40 ppm of nanoparticles or nanomaterials as now claimed. Such nanoparticle concentration is deemed to be a result-effective variable which is obvious to optimize through routine experimentation per MPEP Section 2144.05, part II.
It is also argued that Lead lacks mention of exposing the nanoparticles and bacteria to oil or a multi-phasic liquid for a period of 4 days, such that the growth rate of the bacteria increases, and such that the mortality rate of marine organisms is less than 20%. It is noted that Lead only mentions that the nanomaterials exhibit low toxicity (Lead at [0046]). Argument continues that such enhanced bacteria growth rate and reduced organism mortality are demonstrated in the examples of the relied upon Lead document and examples of the instant application which demonstrate an unexpected result of the instantly claimed method.
It is submitted that Lead discloses in [0002] that such harmful environmental effect is alleviated by the addition of the nanoparticles, with nearly 100% oil removal within 40-60 minutes of exposure of the sea water liquid to the nanomaterials [0002, 0046], hence with inherently low, or nearly 0% mortality of the marine organisms. 
Lead additionally discloses exposure of the liquid being treated to the nanoparticles for a period of up to 3 days [0080 regarding an oil extraction period of 3 days]. 
The 3 day period of nanomaterials introduction and exposure disclosed by Lead is deemed to suggest a 4 day period of nanoparticles or nanomaterials, exposure as now claimed. Such time period is deemed to be a result-effective variable which is obvious to optimize through routine experimentation per MPEP Section 2144.05, part II.
Bose teaches addition of nutrients such as nitrogen and phosphorous to oil-water mixtures being treated, thus encouraging growth of the oil-degrading bacteria [0083]. Thus, it would have been further obvious to the skilled artisan to have further modified the Lead method as evidenced by Hara, by such addition of nutrients together with exposure of liquid being treated to the nanomaterials, as taught by Bose, in order to further minimize environmental effects on the body of liquid, hence further minimize organism mortality.  
Claims 1, 3-10, 13-15 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in the “exposing” clause, “concentration of from 2.5 ppm 40 ppm” is grammatically confusing, insertion of  “to” between “2.5 ppm and 40 ppm is suggested, and, 
in the last clause, “the growth rate”, “the same environment”, “the presence” and “the mortality” each lack antecedent basis, and are also vague and ambiguous as to what constitutes ‘environment (aqueous body or mixture surrounding the multi-phase liquid?), and whether ‘presence equates to the recited “exposing” and “exposure”.
In claim 18, “in the same environment”, is again vague and ambiguous as to what constitutes ‘environment (aqueous body or mixture surrounding the multi-phase liquid?).
In claim 23, “the polyvinylpyrrolidone” lacks antecedent basis, being inconsistent with reciting of “polyvinylpyrrolidone-based polymeric material” in claim 1.
In each of claims 24 and 25, recitation of there being no measurable detection of oil present is vague and ambiguous as to in what body of liquid, time period or structure that there is an absence of detecting oil. It is also unclear whether these claims further define the claimed method since they do not recite any positively performed method step or property of the multiphasic liquid being treated or of the treating material.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. These claims are optionally interpreted as not reciting any positively performed method step or property of the multiphasic liquid being treated or of the treating material.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-10, 13-15 and 18-25 are rejected under 35 U.S.C. 103 as obvious over Lead US PGPUBS Document 2015/0298993 in view of evidentiary reference Hara et al. or ‘Hara (Abstract of "Alcanivorax which prevails in oil-contaminated seawater exhibits broad substrate specificity for alkane degradation", Environmental Microbiology, July 2003), and in view of Bose et al patent publication WO 2013/009744 A1 (Bose) and Bennetzen et al PGPUBS Document US 2016/0289101 (Bennetzen). Paragraph numbers of the Specification of the relied upon US PGPUBS Documents throughout this office action are identified with “[ ]” symbols.
Regarding claim 1, Lead teaches a method for detoxifying a multiphasic liquid, such as oil-spill contaminated sea water [0002, 0009] the method comprising:
exposing the multiphasic liquid to a plurality of nanoparticle nanomaterials [0008, 0009], 
each of the plurality of nanomaterials comprising a magnetic core [0049-0053] and a polymeric shell (see Abstract and [0057-0058]), 
the polymeric shell including a polyvinylpyrrolidone-based polymer [see para. 0057 and 0058] that completely covers the core of each of the nanomaterials and forms an external surface on each of the nanomaterials (Fig. 1 shows an exemplary nanoparticle having a core surrounded by a polymeric shell, 
a polymeric nanoparticle shell is generally positioned around the nanoparticle core, [see 0047 and 0057]), 
the multiphasic liquid comprising an oil and water, the multiphasic liquid comprising an oil and water (the multiphasic liquid can comprise oil, water (e.g., oil and ocean or sea water, [0009, 0064]), the multiphasic liquid may be oceans and gulfs) (see para. 0009 and 0064) and, 
inherently comprising one or more of well-known marine, ocean-dwelling organisms such as any of various fish and crustaceans, and also inherently comprising an oil-degrading bacteria (oil-degrading bacteria such as Alcanivorax which are naturally occurring in the seawater which would be found in the oceans and gulfs of Lead, as evidenced by Hara (Alcanivorax indigenous to seawater) (see Abstract)), 
each of the nanoparticles or nanomaterials having an average size of from 1 to 100 nm, as determined by atomic force microscopy and dynamic light scattering (see [0041 concerning nanoparticle or nanomaterial size, 0080 regarding microscopy and 0082 regarding light scattering, also see 0052 and 0054]; and 
wherein upon the introduction or exposure of the plurality of the nanomaterials to the multiphasic liquid, the oil in the multiphasic liquid is adsorbed by the polymeric shell (see para. 0007), and for a period of up to 3 days [0080 regarding an oil extraction period of 3 days] .
The 3 day period of nanomaterials introduction and exposure disclosed by Lead is deemed to suggest a 4 day period of nanoparticles or nanomaterials, exposure as now claimed. Such time period is deemed to be a result-effective variable which is obvious to optimize through routine experimentation per MPEP Section 2144.05, part II.
The claims firstly differ from Lead, as evidenced by Hara, by requiring the concentration of nanomaterials to be in a range of from 2.5 ppm to 40 ppm. However, Bennetzen teaches to separate oil and water in multi-phasic liquids [0011-0016], optionally seawater [0028, 0104, 0105], 
by exposing the mixtures to magnetic nanoparticles, coated and functionalized with bacteria [0020-0022, 0031, 0034 , 0100, 0104, 0105]
and at much lower concentrations than in Lead, such as at concentrations as low as 15,000 kg water/cm2 particles [0107], which equates to about 66 ppm of nanomaterials relative to volume of liquid. 
The 66 ppm concentration of nanomaterials for introduction and exposure taught by Bennetzen is deemed to suggest a concentration of about 40 ppm of nanoparticles or nanomaterials as now claimed. Such nanoparticle concentration is deemed to be a result-effective variable which is obvious to optimize through routine experimentation per MPEP Section 2144.05, part II.
Also, Bose teaches in a similar environment to that of Lead (purification of oil spill oil-water multiphasic liquid mixtures [0002-0009]) to attach microorganisms, such as oil-eating bacteria to inorganic carbon black nanoparticles and/or by separate addition of such bacteria and nanoparticles to oil spill environments [0009, 0083]. The objective in Bose is to enhance the degradation of the oil and thus detoxify the multi-phasic sea water liquid.
Thus, it would have been obvious to one of ordinary skill in the art of detoxifying multi-phasic liquids such as sea water having oil spills, to have modified the Lead method, as evidenced by Hara, in view of the combined teachings of Bose and Bennetzen, by utilizing nanoparticles which are attached to bacterial microorganisms and thus utilize a much lower concentration of the nanomaterials, so as to more effectively and completely detoxify the multi-phasic liquid. 
Such modification of the Lead method would have minimized the need for any secondary, additional treatment step of separating and removing a substantial amount of residual nanomaterials and/or oil from the resulting water phase and thus require a much lessened amount of dispersing agents, as well as requiring less oil-water separating equipment, such as skimmers.
The claims secondly differ from Lead, as evidenced by Hara, by requiring the growth rate of such oil-degrading bacteria to increase as compared to the growth rate of bacteria, otherwise where the nanomaterials are lacking, and relatedly, causing a mortality of the one or more marine organisms to be less than 20%. 
Lead further discloses there being harmful, long-term detrimental impact on the food chain or marine organisms in the sea water not treated by the nanoparticles, and as by required treatment by secondary measures such as by skimmer floating booms and dispersant addition hence causing a high mortality of the marine organisms [0002]. 
Lead discloses in [0002] that such harmful environmental effect is alleviated by the addition of the nanoparticles, with nearly 100% oil removal within 40-60 minutes of exposure of the sea water liquid to the nanomaterials [0002, 0046], hence with inherently low mortality of the marine organisms.
Bose teaches addition of nutrients such as nitrogen and phosphorous to oil-water mixtures being treated, thus encouraging growth of the oil-degrading bacteria [0083]. Thus, it would have been further obvious to the skilled artisan to have further modified the Lead method as evidenced by Hara, by such addition of nutrients together with exposure of liquid being treated to the nanomaterials, as taught by Bose, in order to further minimize environmental effects on the body of liquid, hence further minimize organism mortality.  
Lead, as evidenced by Hara, also does not teach introducing the oil-degrading bacteria to the multiphasic liquid.
Bose teaches a method for detoxifying a multiphasic liquid, the multiphasic liquid comprising an oil, water, and an oil-degrading bacteria, the method comprising introducing the oil-degrading bacteria to the multiphasic liquid (bioremediation for cleaning marine oil spills; adding additional oil-degrading microorganisms to the environment) (see para. 0002 and 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lead, in view of Hara, to include a step of introducing an additional oil-degrading bacteria to the multiphasic liquid as taught by Bose because such a step speeds up the oil-degrading process (see Bose, para. 0009).
Regarding claim 5, Lead, in view of Hara, teaches the method of claim 1, the oil-degrading bacteria comprising one or more of Rhodococcus spp., Pseudomonas spp., Alcanivorax borkumensis, Agmenellum spp., Bacillus spp., Mycobacterium spp., Marinobacter spp., Halomonas spp. and V. gazogenes (Alcanivorax borkumensis) (see Abstract of evidentiary reference Hara).
Regarding claim 7, Bose teaches introducing the oil-degrading bacteria to the multi-phase liquid [0002, 0083].
Regarding claim 8, Lead, in view of Hara, teaches the method of claim 1, further comprising removing the nanomaterials from the multiphasic liquid following the adsorption of the oil (allowing oil in the multiphasic liquid to be adsorbed by the polymeric shell; further comprising removing the nanoparticles from the multiphasic liquid) (see Lead, para. 0007). 
Regarding claim 9, Lead, in view of Hara, teaches the method of claim 1, the nanomaterials comprising iron (nanoparticle cores include inorganic nanoparticles, such as iron oxide) (see Lead, para. 0049).
Regarding claim 10, Lead, in view of Hara, teaches the method of claim 1, further comprises recovering the oil adsorbed by the polymeric shell (recovering the oil adsorbed by the polymeric shell) (see Lead, para. 0007).
Regarding claim 13, Lead, in view of Hara, teaches the method of claim 1, wherein the multiphasic liquid comprises sea water (see Lead, para. 0009).
Regarding claim 14, Lead, in view of Hara, teaches the method of claim 1, wherein the multiphasic liquid comprises a crude oil (oil and sea water, such as sea water in an area of an oil spill) (see Lead, para. 0009).
Regarding claim 15, Lead, in view of Hara, teaches the method of claim 1, wherein the multiphasic liquid is the result of an oil spill (oil and sea water, such as sea water in an area of an oil spill) (see Lead, para. 0009).
Regarding claim 18, Lead, in view of Hara, teaches the method of claim 1, wherein a growth rate of the bacteria is 20% to 30% higher as compared to the growth rate of the bacteria when not in the presence of the oil and the nanomaterials (the prior art is presumed to inherently achieve these functional limitations because the prior art teaches the same nanomaterials used in the same method of claim 1).
Regarding claim 19, Lead, in view of Hara, teaches the method of claim 1, wherein upon the introduction, the plurality of nanomaterials comprise nanomaterials that are submerged within the multiphasic liquid (the nanoparticles can be added into (e.g., floated on, submerged within, dispersed and/or suspended therein, etc.) the multiphasic liquid) (see Lead, para. 0064).
Regarding claim 20, Lead, in view of Hara, teaches the method of claim 1, wherein the plurality of nanomaterials remain dispersed within the multiphasic liquid (the nanoparticles can be added into (e.g., floated on, submerged within, dispersed and/or suspended therein, etc.) the multiphasic liquid) (see Lead, para. 0064).
Regarding claim 21, Lead, in view of Hara, teaches the method of claim 8, wherein about 70% of C9-C22 chain alkanes and about 65% of C23-C26 chain alkanes are degraded and/or removed from the multiphasic liquid upon the removal of the nanomaterials from the multiphasic liquid after one hour of contact between the multiphasic liquid and the nanomaterials (the prior art is presumed to inherently achieve these functional limitations because the prior art teaches the same nanomaterials used in the same method of claim 1).
Regarding claim 22, Lead, in view of Hara, teaches the method of claim 8, wherein 100% of C9- C26 alkanes are degraded and/or removed from the multiphasic liquid upon removal of the nanomaterials from the multiphasic liquid after 24 hours of contact between the multiphasic liquid and the nanomaterials (the prior art is presumed to inherently achieve these functional limitations because the prior art teaches the same nanomaterials used in the same method of claim 1).
Regarding claim 23, Lead discloses the polyvinylpyrrolidone having an average molecular weight of from about 10kDa to about 200kDa [0059].
Regarding claims 24 and 25, Lead discloses nearly 100% removal of the oil present within 40-60 minutes of the introducing of nanoparticles and exposure of the liquid mixture to them, thus inherently there remaining almost no oil after 24 or after 48 hours of the exposure [0046].
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lead US PGPUBS Document 2015/0298993 in view of evidentiary reference Hara et al. or ‘Hara (Abstract of "Alcanivorax which prevails in oil-contaminated seawater exhibits broad substrate specificity for alkane degradation", Environmental Microbiology, July 2003), and in view of Bose et al patent publication WO 2013/009744 A1 (Bose) and Bennetzen et al PGPUBS Document US 2016/0289101 (Bennetzen), as applied to claims 1, 5, 7-10, 13-15 and 18-25 above, and further in view of evidentiary reference UTAS (Copepoda, University of Tasmania, Australia, 2013) or further in view of Carmen et al or ‘Carmen (Limnol. Oceanogr., 42(3), 1997, pages 561-571).
Regarding claim 3, Lead, in view of Hara, teaches the method of claim 2, the one or more aquatic organisms comprising a meiobenthos (meiobenthos such as copepods are naturally occurring in at least the oceans and gulfs disclosed in para. 0064 of Lead, as evidenced by UTAS (see p. 2, section on Distribution)).
Regarding claim 4, Lead, in view of Hara and UTAS, teaches the method of claim 3, the meiobenthos comprising a copepod (meiobenthos such as copepods are naturally occurring in at least the oceans and gulfs disclosed in para. 0064 of Lead, as evidenced by UTAS (see p. 2, section on Distribution)). 
Alternatively, it is presumed that Lead, in view of Hara, does not inherently teach the one or more aquatic organisms comprising a meiobenthos.
Carman teaches a multiphasic liquid comprising an oil and water, the multiphasic liquid further comprising one or more aquatic organisms, the one or more aquatic organisms comprising a meiobenthos (diesel-contaminated sediments of a coastal salt marsh; meiofaunal grazing by four meiobenthic copepod species) (see p. 561, para. 3; p. 563, para. 4).
It would have been further obvious to one of ordinary skill in the art before the effective filing date to modify the multiphasic liquid of Lead to include the meiobenthos of Carman because the presence of meiobenthos provides the means for managing microalgal blooms and provides an indication of toxicity in the multiphasic liquid (an understanding of benthic food-web relationships has implications not only for fundamental ecology but also for properly interpreting and predicting the effects of environmental or containment-induced perturbations; the mortality of meiofaunal grazers indirectly effects microalgal blooms in hydrocarbon contaminated sediments) (see Carman, p. 561, para. 2; p. 566, para. 4).
Alternatively regarding claim 4, Lead, in view of Hara and as modified by Carman, teaches the method of claim 3, the meiobenthos comprising a copepod (meiofaunal grazing by four meiobenthic copepod species) (see Carman, p. 563, para. 4).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lead US PGPUBS Document 2015/0298993 in view of evidentiary reference Hara et al. or ‘Hara (Abstract of "Alcanivorax which prevails in oil-contaminated seawater exhibits broad substrate specificity for alkane degradation", Environmental Microbiology, July 2003), and in view of Bose et al patent publication WO 2013/009744 A1 (Bose) and Bennetzen et al PGPUBS Document US 2016/0289101 (Bennetzen), as applied to claims 1, 5, 7-10, 13-15 and 18-25 above, and further in view of Handley et al. or ‘Handley (Frontiers in Microbio., May 2013, vol. 4, Article 136).
Regarding claim 6, Lead, in view of Hara, teaches the method of claim 5.
Lead does not explicitly teach the oil-degrading bacteria comprising one or more of M. alkaliphilus, M. arcticus, M. hydrocarbonoclasticus, M. maritimus, and M. squalenivorans.
Handley teaches a method for detoxifying a multiphasic liquid, the multiphasic liquid comprising an oil, water and an oil-degrading bacteria, the oil-degrading bacteria comprising one or more of M. alkaliphilus, M. arcticus, M. hydrocarbonoclasticus, M. maritimus, and M. squalenivorans (Marinobacter species M. alkaliphilus, M. hydrocarbonoclasticus, M. maritimus, and M. squalenivorans exhibit hydrocarbonoclastic activity to remediate crude oil contamination in environments such as the Arabian Gulf) (see Table 1; p. 3, para. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multiphasic liquid of Lead to include one or more of the oil-degrading bacteria of Handley because the oil-degrading bacteria of Handley achieve predictable results to detoxify a multiphasic liquid of an oil and water while also achieving nitrate reduction and producing bioemulsifiers to aid bioremediation (see Handley, p. 3, para. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grass et al PGPUBS Document US 2010/0059449 concerns remediation of oil spills by degrading and dispersing the oil by adding a combination of nanoparticles and enzymes, optionally attached to the nanoparticles.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/28/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778